DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The Examiner suggests the following amendment to correct an apparent typographic error:

“…a second inner spacer disposed between the second portion and one of the second pair of source and drain features, the second inner spacer comprising a second curved surface that interfaces the one of the second pair of source and drain features…”

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (PG Pub. No. US 2019/0181257 A1).
Regarding claim 21
a first stack (¶ 0023: CH2, including portions of SP1, SP2 and SP3) and a second stack (¶ 0023: CH1, including portions of SP1, SP2 and SP3) of semiconductor layers (¶ 0024: SP1, SP2 and SP3 comprise semiconductor material layers) over a semiconductor substrate (¶ 0017 & figs. 2A-2B: CH2 and CH1 disposed over substrate 100); 
a first pair of source/drain features (¶ 0023: SD2) on both sides of the first stack of semiconductor layers (fig. 2B: SD2 disposed on both sides of CH2);
a second pair of source/drain features (¶ 0023: SD1) on both sides of the second stack of semiconductor layers (fig. 2A: SD1 disposed on both sides of CH1);
a first gate structure (¶¶ 0033-0036: GE/GI) engaging with the first stack of semiconductor layers (fig. 2B: GE/GI engages with CH2 through element GS); and
a second gate structure (¶¶ 0033, 0036: GE/GI) engaging with the second stack of semiconductor layers (fig. 2A: GE/GI engages with CH1), 
wherein the first pair of source/drain features are each spaced away from the first gate structure by inner spacers (¶ 0035 & fig. 2B: GE/GI spaced from CH2 by inner spacers GS), 
wherein the second pair of source/drain features each directly interface with the second gate structure (fig. 2A: CH1 directly interface with GE/GI),
wherein the first gate structure comprises a p-type work function metal layer and the second gate structure comprises an n-type work function metal layer (¶ 0033: in a least one embodiment, GE comprises both titanium nitride and titanium.  Therefore, the portion of GE engaged with semiconductor layers CH2 includes a p-type work function metal, and the portion of GE engaged with semiconductor layers CH1 includes an n-type work function material).

Regarding claim 23, Jeong teaches the device of claim 21, wherein the first gate structure includes concave sidewall surfaces facing away from each other (fig. 2B: GE/GI includes concave sidewalls facing away from each other).

Regarding claim 24, Jeong teaches the device of claim 21, wherein an interface between the second gate structure and a first feature of the second pair of source/drain features has a convex profile protruding towards the first feature (fig. 2A: GE/GI includes a convex sidewall profile protruding toward a recessed portion of SD1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub. No. US 2018/0158836 A1) in view of Cho et al. (PG Pub. No. US 2018/0294331 A1).
Regarding claim 1, Kim teaches a semiconductor device (fig. 57), comprising: 
a semiconductor substrate (¶ 0080: 100); 
a first pair of source and drain features (¶ 0156: 250) and a second pair of source and drain features (¶ 0156: 150) over the semiconductor substrate (fig. 57: 250 and 150 formed over 100); 
a first stack of semiconductor layers (¶¶ 0098, 0363: 210/410) connecting the first pair of source and drain features along a first direction (fig. 57: 210/410 connect 250 along the C-C direction) and a second stack of semiconductor layers (¶¶ 0098, 0363: 110/310) connecting the second pair of source and drain features along a second direction (fig. 57: 110/310 connect 150 in the A-A direction); and 
a first gate (¶ 0079: 220) having a first portion between vertically adjacent layers of the first stack of semiconductor layers (fig. 57: portions of 220 disposed between vertically adjacent layers of 210 and 410) and a second gate (¶ 0079: 120) having a second portion between vertically adjacent layers of the second stack of semiconductor layers (fig. 57: portions of 120 disposed between vertically adjacent layers of 110 and 310), 
a first inner spacer (¶ 0113: 242) disposed between the first portion and one of the first pair of source and drain features (fig. 57: 242 disposed between lower portions of 220 and 250), the first inner spacer comprising a first surface that interfaces the one of the first pair of source and drain features (fig. 57: outer surface of 242 interfaces with 250); and 
a second inner spacer (¶  0107: 142) disposed the second portion and one of the second pair of source and drain features (fig. 57: 142 disposed between lower portion of 120 and 150), the second inner spacer comprising a second surface that interfaces the one 
wherein the first portion has a first dimension along the first direction (fig. 57: G21 extends along the C-C direction), the second portion has a second dimension along the second direction (fig. 57: G11 extends along the A-A direction), and the second dimension is larger than the first dimension (¶ 0260 & fig. 57: G11 greater than G21).
Kim further teaches that the device is configured to include transistors of different types, and configured in circuits such as SRAM (¶¶ 0080-0081: transistors of different types formed in the first region I and the second region II, and configured as an SRAM region.  Since SRAM regions implicitly include transistors of opposing conductivity, i.e. NMOS and PMOS, the Examiner has interpreted ¶¶ 0080-0081 to mean the transistors in regions I and II are comprised of different conductivity types).
Kim does not explicitly teach wherein the first pair of source and drain features are p-type doped and the second pair of source and drain features are n-type doped.
However, since the disclosure of Kim provides support for embodiments wherein the first and second transistors comprise opposing conductivity, Kim implicitly provides support for a first transistor (transistor in region II) of p-type conductivity, and a second transistor (transistor in region I) of n-type conductivity.  In this configuration, the first pair of source/drain features includes p-type dopant and the second pair of source/drain features includes n-type dopant.
Absent the conductivity interpretation above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first pair of source and drain features as p-type doped and the second pair of source and drain features as n-type doped, as a means to configure the device in region II as a PMOS device and the device in region I as an NMOS device.  Such a configuration facilitates the formation of an SRAM circuit, including pull-up and pull-down transistors of opposing conductivity types.  

Cho teaches a semiconductor device comprising:
a first inner spacer (¶¶ 0086, 0096: 140, formed in an area in which a PMOS transistor is formed, corresponding to 242 of Kim) disposed between a first lower gate portion and one of a first pair of source and drain features (fig. 2: 140 disposed between lower portions of gate 150, corresponding to 220 of Kim, and source/drain 162, corresponding to 250 of Kim), the first inner spacer comprising a first curved surface that interfaces the one of the first pair of source and drain features (fig. 2: curved surface of 140 interfaces with 162), and
a second inner spacer (¶¶ 0086, 0096: 140, formed in an area in which an NMOS transistor is formed, corresponding to 142 of Kim) disposed between a second lower gate portion and one of a second pair of source and drain features (fig. 2: 140 disposed between lower portions of gate 150, corresponding to 120 of Kim, and source/drain 162, corresponding to 150 of Kim), the first inner spacer comprising a first curved surface that interfaces the one of the first pair of source and drain features (fig. 2: curved surface of 140 interfaces with 162).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the inner spacers of Kim with curved surfaces, as a means to reduce parasitic capacitance between the gate and the source/drain region (Cho, ¶ 0044), enhancing the performance of down-scaled semiconductor devices (Cho, ¶ 0003).

Regarding claim 3, Kim in view of Cho teaches the semiconductor device of claim 1 further wherein the first inner spacer (Kim, ¶ 0113: 242) comprises a third dimension along the first direction (Kim, ¶ 0254 & fig. 57: SW21 and/or SW22).

Regarding claim 4, Kim in view of Cho teaches the semiconductor device of claim 3, wherein a layer of the first stack of semiconductor layers includes a region where a material of the layer, a material of the first inner spacer, and a material of the one of the first pair of source and drain features are interfaced with one another (Kim, fig. 57: material of 250 includes a side surface interfacing with side surfaces of 210, 410, and 242, and the material of 210 and 410 include top/bottom surfaces interfacing with corresponding bottom/top surfaces of 242).

Regarding claim 5, Kim in view of Cho teaches the semiconductor device of claim 3, wherein the second inner spacer (Kim, ¶ 0107: 142) comprises a fourth dimension along the second direction (¶¶ 0254, 0442 & fig. 57: SW11 and/or SW12) and connecting the second portion and one of the second pair of source and drain features (Kim, fig. 57: 142 connects lower portion of 120 and 150), wherein the fourth dimension is smaller than the third dimension (Kim, ¶¶ 0326, 00478: in at least one embodiment, width SW11 is less than width SW21 and/or width SW12 is less than width SW22).

Regarding claim 7, Kim in view of Cho teaches the semiconductor device of claim 5, wherein the first inner spacer includes a first material (Kim, ¶ 0291: 241 includes first spacer film 241a and second spacer film 241b), the second inner spacer includes a second material (Kim, ¶ 0291: 141 includes first spacer film 141a and second spacer film 141b), and the second material is different from the first material (Kim, ¶ 0291: 241b comprises a different material layer than 141a).

Regarding claim 8, Kim in view of Cho teaches the semiconductor device of claim 5, wherein:
a profile of the first curved surface is different from a profile of the second curved surface (Kim, fig. 57: SW11 and SW12, as modified to include the curved profile of Cho, have different widths than SW21 and SW22, as modified to include the curved profile of Cho.  The different widths of Kim combined with the curved shape of Cho, results in different interface profiles).

Regarding claim 25, Kim teaches a device (fig. 57), comprising: 
a semiconductor substrate (¶ 0079: 100); 
a first stack of semiconductor layers (¶ 0097 among others: 210/410 formed by patterning semiconductor layers 2002) vertically arranged over the semiconductor substrate (fig. 57: 210/410 vertically arranged over 100); 
a second stack of semiconductor layers (¶ 0097 among others: 110/310 formed by patterning semiconductor layers 2002) vertically arranged over the semiconductor substrate (fig. 57: 110/310 vertically arranged over 100);
a first source/drain feature (¶ 0156: 250) connected to the first stack of semiconductor layers (fig. 57: 250 connected to 210/410); 
a second source/drain feature (¶ 0156: 150) connected to the second stack of semiconductor layers (fig. 57: 150 connected to 110/310); 
a first gate structure (¶ 0079: 220) engaging with the first stack of semiconductor layers and having a first sidewall surface profile (fig. 57: 220 engaged with 210/410, and includes a first profile); and 
a second gate structure (¶ 0079: 120) engaging with the second stack of semiconductor layers and having a second sidewall surface profile (fig. 57: 120 engaged with 110/310, and includes a second profile), 

Kim does not teach the first sidewall surface profile of the first gate structure is curved, or the second sidewall surface profile of the second gate structure is curved.
Cho teaches a semiconductor device comprising:
a first gate structure (¶¶ 0038, 0086: 150S, formed in an area in which a PMOS transistor is formed, corresponding to 220 of Kim) engaging with a first stack of semiconductor layers (fig. 2: 150S engages with semiconductor layers NSS, corresponding to 210/410 of Kim) and having a first curved sidewall surface profile (figs. 2-5: 150S comprises a curved sidewall surface profile), and
a second gate structure (¶¶ 0038, 0086: 150S, formed in an area in which an NMOS transistor is formed, corresponding to 120 of Kim) engaging with the second stack of semiconductor layers (fig. 2: 150S engages with semiconductor layers NSS, corresponding to 110/310 of Kim) and having a first curved sidewall surface profile (figs. 2-5: 150S comprises a curved sidewall surface profile).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate structures of Kim with curved sidewall surface profiles, as a means to reduce parasitic capacitance between the gate and the source/drain region (Cho, ¶ 0044), enhancing the performance of down-scaled semiconductor devices (Cho, ¶ 0003).  
Said artisan would recognize that the profiles of the gate structures are defined by the shape of the inner spacers.  See, for example, figs. 68-69 of Kim, in which gate structures 120 and 220 are replacement gates formed in cavities defined by respective inner spacers 142 and 242.  Similarly, as shown in figs. 18-19, the gate structure 150 of Cho is a replacement gate formed in a cavity defined by 

Regarding claim 28, Kim in view of Cho teaches the device of claim 25, further comprising a first spacer (Kim, ¶ 0113: 242) on the first curved sidewall surface profile (Kim, fig. 57: 242, as modified with the curved profile of Cho, disposed on sidewall of 250), and a second spacer (Kim, ¶ 0107: 142) on the second curved sidewall surface profile (Kim, fig. 57: 142, as modified with the curved profile of Cho,  disposed on sidewall of 150), wherein the first spacer and the second spacer have different profiles (Kim, fig. 57: SW11 and SW12 have different widths than SW21 and SW22, resulting in a different interface profiles with respective portions of 150 and 250).

Regarding claim 29, Kim in view of Cho teaches the device of claim 25, wherein the first gate structure has a first gate dimension along a first direction (Kim, ¶ 0471 & fig. 57: G21 and/or G22 extending in a direction), the second gate structure has a second gate dimension along the first direction (Kim, ¶ 0465 & fig. 57: G11 and/or G12 extending in the lateral direction), and the first gate dimension is less than the second dimension (Kim, ¶ 0260 & fig. 57: G21 less than G11).

Regarding claim 30, Kim in view of Cho teaches the device of claim 25, comprising first and second pairs of source and drain features (Kim, 250, 150).

However, since the disclosure of Kim provides support for embodiments wherein the first and second transistors comprise opposing conductivity, Kim in view of Cho implicitly provides support for a first transistor (transistor in region II of Kim) of p-type conductivity, and a second transistor (transistor in region I of Kim) of n-type conductivity.  In this configuration, the first pair of source/drain features includes p-type dopant and the second pair of source/drain features includes n-type dopant.
Absent the conductivity interpretation above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first pair of source and drain features of Kim in view of Cho as p-type doped and the second pair of source and drain features of Kim in view of Cho as n-type doped, as a means to configure the device in region II as a PMOS device and the device in region I as an NMOS device.  Such a configuration facilitates the formation of an SRAM circuit, including pull-up and pull-down transistors of opposing conductivity types.  

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cho as applied to claims 1 and 25 above, and further in view of Jeong.
Regarding claim 2, Kim in view of Cho teaches the semiconductor device of claim 1, wherein the second portion has a concave end surface protruding inwardly along the first direction (Cho, fig. 4A: 150S, corresponding to 120 of Kim, has an inward protrusion), and wherein the first portion has a concave end surface (Cho, fig. 4A: 150S, corresponding to 220 of Kim, has a concave surface).
Kim in view of Cho does not teach wherein the first portion protrudes outwardly along the second direction.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second gate of Kim in view of Cho with the concave shapes of Jeong, as a means to optimize the electrical characteristics (Jeong, ¶ 0084) of the first device of Kim.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 27, Kim in view of cho teaches the semiconductor device of claim 25, wherein the first curved sidewall surface profile concavely faces the first source/drain feature (Cho, fig. 4A: 150S, corresponding to 220 of Kim, concavely faces source/drain 162A, corresponding to 250 of Kim). 
Kim in view of Cho does not teach the second curved sidewall surface profile convexly faces the second source/drain feature.
Jeong teaches a semiconductor device (figs. 1 and 2A-2E among others) including a first gate structure (¶¶ 0033-0036: GE/GI, similar to 220 of Kim) concavely facing a first source/drain feature (fig. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second gate of Kim with the convex sidewall surface of Jeong, as a means to optimize the electrical characteristics (Jeong, ¶ 0084).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub. No. US 2019/0198639 A1, hereinafter ‘Kim-639’) in view of Kwon et al. (PG Pub. No. US 2018/0315667 A1).
Regarding claims 21-22, Kim-639 teaches a device (fig. 14), comprising: 
a first stack (¶ 0116: 210/220) and a second stack (¶ 0027: 110/120) of semiconductor layers over a semiconductor substrate (fig. 14: 210/220 and 110/120 comprise semiconductor layers stacked over substrate 100); 
a first pair of source/drain features (¶ 0129: 240) on both sides of the first stack of semiconductor layers (fig. 14: 240 disposed on both sides of 210/220); 
a second pair of source/drain features (¶ 0027: 140) on both sides of the second stack of semiconductor layers (fig. 14: 140 disposed on both sides of 110/120); 
a first gate structure (¶ 0116: 250) engaging with the first stack of semiconductor layers (fig. 14: 250 engages with 210/220); and 
a second gate structure (¶ 0027: 150) engaging with the second stack of semiconductor layers (fig. 14: 150 engages with 110/120, 
wherein the first pair of source/drain features are each spaced away from the first gate structure by inner spacers (¶ 0135 & fig. 14: 240 spaced away from 250 by inner spacers 234), and the second pair of source/drain features each directly interface with the second gate structure (fig. 14: 140 each directly interface 150), 
wherein the second gate structure comprises an n-type work function metal layer (¶ 0045: 150 comprises work function metal such as TiC, Ti and Al, equivalent to n-type work function metal disclosed in ¶ 0048 of the instant specification), 
wherein the first pair of source/drain features each include a p-type dopant (¶ 0130: 240 comprises p-type impurity), and the second pair of source/drain features each include an n-type dopant (¶ 0072: 140 comprises n-type impurity).
Kim-639 further teaches gate electrodes comprising material such as WN, TiN, TaN and TiAlN (¶ 0047).
Kim-639 is silent to the first gate structure comprises a p-type work function metal layer.
Kwon teaches a semiconductor device (fig. 9) including a first device region (PFET) comprising a first gate structure (¶ 0055: 503 disposed in PFET region, corresponding to 250 of Kim) comprising a p-type work function metal layer (¶¶ 0037, 0057: p-type work function metal (PWFM) formed on and surrounding the dielectric layer 301 of each gate all around channel 102 in the PFET region).

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the p-type work function material of Kwon is suitable to form the first gate structure of Kim-639.

Allowable Subject Matter
Claims 6, 9-10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “the first dimension is about 5 nm to about 15 nm, the second dimension is about 10 nm to about 20 nm, the third dimension is about 5 nm to about 7 nm, and the fourth dimension is about 0.5 nm to about 5 nm” as recited in claim 6,
“a first layer of the first stack of semiconductor layers has a rounded end portion protruding from an edge of the first inner spacer into the one of the first pair of source and drain features along the first direction by a first length, the rounded end portion having a first thickness along the third direction at a midpoint of the first length”, “a first thickness difference between the first thickness and the second thickness is about 1 nm to about 4 nm”, and “the first length is about 0.5 nm to about 2 nm” as recited in claim 9, 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 21, 23-25 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894